DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05th, 2022 has been entered.
By this amendment, claims 1, 2, 10, and 19 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 10, and 19 are in independent form.
Claim Objections
Claim 19 is objected to because of the following informalities:  in independent claim 19, line 7, “wetting agent” should be changed to --a wetting agent--.  Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S Pub. 2020/0006309), newly cited.
In re claim 1, Chen ‘309 discloses a package structure, comprising at least one die 42A, 42B comprising a plurality of conductors 50A, 50B (see paragraph [0024] and fig. 12); a plurality of taper-shaped through vias 60 (see paragraph [0037] and fig. 12), wherein each of the plurality of taper-shaped through vias 60 comprises a conductive layer 66 and a taper-shaped conductive pillar 60 on the conductive layer 66 (see paragraph [0022] and fig. 12), an encapsulant 56 laterally encapsulating the at least one die 42A, 42B and the plurality of taper-shaped through vias 60 (see paragraph [0033] and fig. 12); and a redistribution structure 28, disposed over the encapsulant 56 and electrically connected with the at least one die 42A, 42B and the plurality of taper-shaped through vias 60 (see paragraph [0018] and fig. 12), wherein the redistribution structure 28 is in direct contact with the plurality of die connectors 50A, 50B, and a width of the taper-shaped conductive pillar 60 gradually decrease from the conductive layer 66 toward the redistribution structure 28 (see paragraph [0037] and fig. 12).

    PNG
    media_image1.png
    494
    805
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Chen ‘309 discloses wherein the conductive layer 66 is a seed layer (see paragraph [0039] and fig. 12).
In re claim 3, as applied to claim 1 above, Chen ‘309 discloses wherein top surfaces of the taper-shaped through vias 60 and the encapsulant 56 are substantially coplanar (see paragraph [0031] and fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S Pub. 2020/0006309), newly cited, in view of Lee et al. (U.S. Pub. 2015/0262954), of record.
In re claim 4, as applied to claim 1 above, Chen ‘309 discloses that the taper-shapped through vias 60 having a greater height to width aspect ratio (see paragraph [0037] and fig. 12) but is silent to wherein a ratio of a height of the taper-shaped through vias to a width of a top side of the taper-shaped through vias is larger than or equal to 5.
However, Lee discloses that the height H1 of the taper-shaped through vias 114a is about 20 µm (see paragraph [0022] and fig. 1D) and the width W1 of the top side of the taper-shaped through vias 114a is about 10 µm (see paragraph [0023] and fig. 1D).  Lee further suggested that the shape of the taper-shaped through vias114a can be controlled as required (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the conductive structure of Chen ‘309 with the technique a taught by Lee in order to controlled the shape and dimension of the taper-shaped through vias in the conductive structure of Chen ‘309 so that a ratio of a height of the taper-shaped through vias to a width of a top side of the taper-shaped through vias in Chen ‘309 is larger than or equal to 5 in order to controlled the amount of stress on the conductive pillar and to obtain fine pitch flip chip since the configuration regarding about the shape of the through vias was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the through vas was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as 
In re claim 5, as applied to claim 1 above, Chen ‘309 discloses wherein a ratio of a width of a bottom side of the taper-shaped through vas 60 to a width of a top side of the taper-shaped through vias is larger than 1 (see fig. 12) but is silent to wherein the ratio is smaller or equal to 3.
However, Lee discloses wherein the conductive structure including, inter-alia, that the ratio of a width of a bottom side of the taper-shaped through vias 114a to a width of a top side of the taper-shaped through vias 114a is larger than 1 and equal to or less than 5 (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the conductive structure of Chen ‘309 with the technique a taught by Lee in order to control the width of the bottom side of the taper-shaped through vias and the width of the top side of the taper-shaped through vias in the conductive structure of Chen ‘309 so that the ratio of a width of a bottom side of the taper-shaped through vias to a width of a top side of the taper-shaped through vias is larger than 1 and is smaller or equal to 3 since a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 6, as applied to claim 1 above, Chen ‘309 discloses wherein each of the taper-shaped through vias further comprises: a first angle between a top side of the 
However, Lee discloses wherein the conductive structure including, inter-alia, wherein each of the taper-shaped through vias 114a further comprises: a first angle between a top side of the taper-shaped through vias and a first lateral side of the taper-shaped through vias; and a second angle between the top side of the taper-shaped through vias and a second lateral side of the taper-shaped through vias, wherein the first angle and the second angle are both larger than 90 degrees and smaller than 135 degrees (see paragraph [0024]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the conductive structure of Chen ‘309 with the technique a taught by Lee in order to control the size and shape of the taper-shaped through vias to obtain the first angle and the second angle to be both larger than 90 degrees and smaller than 135 degrees in the conductive structure of Chen ‘309 in order to obtain fine pitch flip chip.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S Pub. 2020/0006309), newly cited. 

However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to control the distance between opposing top sides of the adjacent taper-shaped through vias to be larger than or equal to the width of a top side of the taper-shaped through vias since it is respectfully submitted that there is no evidence indicating the distance between opposing top sides of the through vias is critical and it has been held that it is not inventive to discover the optimum or workable distance of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 8, as applied to claim 1 above, Chen ‘309 is silent to wherein a distance between opposing bottom sides of the adjacent taper-shaped through vias is smaller than or equal to 15 µm.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to control the distance between opposing bottom sides of the adjacent taper-shaped through vias to be smaller than or equal to 15 µm since it is respectfully submitted that there is no evidence indicating the distance between § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 9, as applied to claim 1 above, Chen ‘309 is silent to wherein a ratio of a height of the taper-shaped through vias to a distance between opposing top sides of the adjacent taper-shaped through vias is larger than or equal to 1.33.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to control the height of the taper-shaped through vias and the distance between opposing top sides of the adjacent taper-shaped through vias so that a ratio of a height of the taper-shaped through vias to a distance between opposing top sides of the adjacent taper-shaped through vias is larger than or equal to 1.33 since it is respectfully submitted that there is no evidence indicating the height of the taper-shaped through vias and the distance between opposing top sides of the through vias is critical and it has been held that it is not inventive to discover the optimum or workable distance of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba (U.S. Pub. 2012/0025365), of record, in view of WO 2017/108513 A1 or Webb et al. (U.S. Patent 3,416,975), both newly cited.
In re claim 19, Haba discloses a method for forming a conductive structure, comprising: forming a plurality of conductive layers 912 (conductive pads) (see paragraphs [0081], [0151] and fig. 26); forming a plurality of conductive pillars 914 on the plurality of conductive layers 912, respectively (see paragraphs [0081], [0151] and fig. 26); treating the plurality of conductive pillars by a wet etching process (by etching, see paragraph [0096]), thereby forming a plurality of taper-shaped conductive pillars 914 which is tapered from the conductive layer 912 (see paragraph [0151] and fig. 26); and forming a molding compound 921 around the plurality of taper-shaped conductive pillars 914 (see paragraph [0151] and fig. 26).
	Haba is silent to wherein treating the plurality of the conductive pillars by a wet etching process using an etching solution without wetting agent.
	However, WO 2017/108513 A1 discloses in a same field of endeavor, a method for forming a conductive structure, including, inter-alia, treating conductive (copper or copper alloy) material by a wet etching process using an etching solution without an wetting agent (see page 14, 2nd paragraph, note that, WO 2017/108513 A1 suggested that the etching solution optionally comprising a wetting agent such as polyethylene 
	Additionally, Webb also discloses a method for forming a conductive structure, including, inter-alia, treating conductive (aluminum) material by a wet etching process using an etching solution without an wetting agent (see col. 4, lines 26-52, note that, Webb suggested that the etching solution optionally includes a wetting agent in order to help give smooth surface of the metal material after etching).  Thus, Webb implies that a wet etching technique can be performed on the conductive material with or without a wetting agent can be used for etching the conductive material for various intended purposes.
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the techniques as taught by  WO 2017/108513 A1  or Webb into the method for forming the conductive structure of Haba in order to treat the plurality of conductive pillars of Haba by a wet etching process using an etching solution without a wetting agent because WO 2017/108513 A1  or Webb suggested that it is well-known in the art to use an etching solution without a wetting agent to etch a conductive material, the use of a wetting agent only optional for different intended purposes.  Furthermore, the technique would have advantages of reducing material consumption and improving the physical properties of etched material, and further removes all the unwanted organic residues form the metal surface.  Additionally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba (U.S. Pub. 2012/0025365), of record, in view of WO 2017/108513 A1 or Webb et al. (U.S. Patent 3,416,975), both newly cited, as applied to claim 19 above, and further in view of Lee et al. (U.S. Pub. 2015/0262954), of record.
In re claim 20, as applied to claim 19 above, Haba discloses wherein a ratio of a width of a bottom side of the taper-shaped conductive pillar 914 to a width of a top side of the taper-shaped conductive pillar 914 is larger than 1 (see fig. 27) but is silent to wherein the ratio is smaller or equal to 3.
However, Lee discloses wherein the conductive structure including, inter-alia, that the ratio of a width of a bottom side of the taper-shaped conductive pillar 114a to a width of a top side of the taper-shaped conductive pillar 114a is larger than 1 and equal to or less than 5 (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the conductive structure of Haba with the technique a taught by Lee in order to control the width of the bottom side of the taper-shaped conductive pillar and the width of the top side of the taper-shaped conductive pillar in .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 2015/0262909), of record, in view of WO 2017/108513 A1 or Webb et al. (U.S. Patent 3,416,975), both newly cited.
In re claim 19, Chen ‘909 discloses a method for forming a conductive structure, comprising: forming a plurality of conductive layers 416 (see layers) (see paragraph [0019] and fig. 5); forming a plurality of conductive pillars 122 on the plurality of conductive layers 416, respectively (see paragraph [0021 ]and fig. 5); treating the plurality of conductive pillars (by a wet etching process, see paragraph [0037] and fig. 5), thereby forming a plurality of taper-shaped conductive pillars 122 which is tapered from the conductive layer 416 (see paragraph [0037] and fig. 5); and forming a molding compound 120 around the plurality of taper-shaped conductive pillars 122 (see paragraph [0037] and fig. 7).
	Chen ‘909 is silent to wherein treating the plurality of the conductive pillars by a wet etching process using an etching solution without wetting agent.
However, WO 2017/108513 A1 discloses in a same field of endeavor, a method for forming a conductive structure, including, inter-alia, treating conductive (copper or copper alloy) material by a wet etching process using an etching solution without an nd paragraph, note that, WO 2017/108513 A1 suggested that the etching solution optionally comprising a wetting agent such as polyethylene glycol), thus WO 2017/108513 A1 implies that a wet etching technique can be performed on the conductive material with or without a wetting agent can be used for etching the conductive material for various intended purposes.
	Additionally, Webb also discloses a method for forming a conductive structure, including, inter-alia, treating conductive (aluminum) material by a wet etching process using an etching solution without an wetting agent (see col. 4, lines 26-52, note that, Webb suggested that the etching solution optionally includes a wetting agent in order to help give smooth surface of the metal material after etching).  Thus, Webb implies that a wet etching technique can be performed on the conductive material with or without a wetting agent can be used for etching the conductive material for various intended purposes.
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the techniques as taught by  WO 2017/108513 A1  or Webb into the method for forming the conductive structure of Chen ‘909 in order to treat the plurality of conductive pillars of Chen ‘909 by a wet etching process using an etching solution without a wetting agent because WO 2017/108513 A1  or Webb suggested that it is well-known in the art to use an etching solution without a wetting agent to etch a conductive material, the use of a wetting agent only optional for different intended purposes.  Furthermore, the technique would have advantages of reducing material consumption and improving the physical properties of etched material, and further removes all the unwanted organic residues KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 2015/0262909), of record, in view of WO 2017/108513 A1 or Webb et al. (U.S. Patent 3,416,975), both newly cited, as applied to claim 19 above, and further in view of Lee et al. (U.S. Pub. 2015/0262954), of record.
In re claim 20, as applied to claim 19 above, Chen ‘909 discloses wherein a ratio of a width of a bottom side of the taper-shaped conductive pillar 122 to a width of a top side of the taper-shaped conductive pillar 122 is larger than 1 (see fig. 7) but is silent to wherein the ratio is smaller or equal to 3.
However, Lee discloses wherein the conductive structure including, inter-alia, that the ratio of a width of a bottom side of the taper-shaped conductive pillar 114a to a width of a top side of the taper-shaped conductive pillar 114a is larger than 1 and equal to or less than 5 (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the conductive structure of Chen ‘909 with the technique a .
       Allowable Subject Matter
Claims 10-18 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 10 as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the redistribution structure is in direct contact with the plurality of die connectors, each of the plurality of die connectors is a taper-shaped die connector, and a width of each of the plurality of die connectors gradually decreases from the pads toward the redistribution structure", as recited in independent claim 10.  Claims 11-18 also allowed as being directly or indirectly dependent of the allowed independent base claim 10.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-9, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al.			U.S. Patent 10,510,674	Dec. 17, 2019.
Wu et al.			U.S. Pub. 2019/0333811	Oct. 31, 2019.
Yu et al.			U.S. Pub. 2019/0311988	Oct. 10, 2019.
Huang et al.			U.S. Pub. 2019/0164783	May 30, 2019.
Cheng et al.			U.S. Patent 9,929,071	Mar. 27, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892